             Case 3:19-cv-01183-KAD Document 6-2 Filed 08/01/19 Page 1 of 2



From: Habib Olapade <habib3355@outlook.com>
Date: Sunday, July 14, 2019 at 9:27 PM
To: "Gerken, Heather K." <heather.k.gerken@yale.edu>
Subject: Academic Disqualification Appeal

Hi Dean Gerken!

I hope this note finds you swell! Thanks for the letter you sent a few weeks ago on the disqualification
issue. I spoke to Ms. Maldonado and have decided to appeal the matter with you. Here is all the
evidence I have as well as an appeal letter explaining the incident. Everything on my end is explained in
the letter and I have sent emails corroborating the accounts in the letter to you in advance. I look
forward to hearing back from you within the next 3-4 days so I can make plans for August! Thanks and I
hope you are having a great summer!

Best,

Habib


From: Gerken, Heather K.<heather.k.gerken@yale.edu>
Sent: Tuesday, July 16, 2019 4:53 PM
To: Habib Olapade
Subject: Re: Academic Disqualification Appeal

Dear Mr. Olapade,

I write to acknowledge receipt of your appeal dated July 14, 2019. As you were informed by Assistant
Dean Maldonado, the Law School's Academic Requirements regarding Grades for All Degree Students
(https:ljbullet;n.yafe.edu/1:>ufletins/law/academic-requirements-and-options#grades-for-a ll-degree-
students) provide that "an instructor's evaluation of the quality of a student's work is final and may not
be appealed, except where a student alleges that the grade resulted from discrimination based on race,
sex, color, religion, national or ethnic origin, disability, or sexual orientation."

I have asked the Office for Equal Opportunity Programs to provide a representative from that office to
review your appeal, and determine whether there is a basis for concluding that your failing grades
resulted from discrimination. When I have the results of that review, I will be in touch with you.

Sincerely,                                                       [ I .i f
                                                                       I




Heather Gerken




Heather K. Gerken
Dean and
Sol & Lillian Goldman Professor of Law
Yale Law School
         Case 3:19-cv-01183-KAD Document 6-2 Filed 08/01/19 Page 2 of 2



127 Wall Street
New Haven CT 06511
203-432-1660

From: Habib Olapade <habib3355@outlook.com>
Sent: Monday, July 15, 2019 5:01PM
To: Habib Olapade
Subject: Re: Academic Disqualification Appeal

Wonderful! Will I receive a written report from the representative explaining the decision? Please
advise. Thanks!



From: Gerken, Heather K.<heather.k.gerken@yale.edu>
Sent: Monday, July 15, 2019 9:47AM
To: Habib Olapade
Subject: Re: Academic Disqualification Appeal




Dear Mr. Olapade,

Yes, you will receive a written response from a representative of my office. I have no further detail to
provide you at this time.

Sincerely,

Heather Gerken




Heather K. Gerken
Dean and
Sol & Lillian Goldman Professor of Law
Yale Law School
127 Wall Street
New Haven CT 06511
203-432-1660
